AMARILLO DIVISION | AN 3201 |
UNITED STATES OF AMERICA § ang TCT couRt
| a
Plaintiff,
Vv. : 2:20-CR-115-Z
JEFFREY RENE LOPEZ
Defendant. :

 

U.S. DISTRICT COURT

IN THE UNITED STATES DISTRICT COURT TP PE OF Texas

 

FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

MEMORANDUM OPINION AND ORDER
DENYING DEFENDANT’S MOTION FOR NEW TRIAL

Before the Court is Defendant Jeffrey Rene Lopez’s Motion to Set Aside Verdict for New
Trial (ECF No. 71) (“Motion”). Defendant moves for (1) a new trial, (2) reconsideration of his
pre-trial Motion to Suppress, and (3) reconsideration of the Court’s ruling on Defendant’s mid-
trial Motion to Suppress certain information taken from text messages found on Defendant’s cell
phone.'! The Government filed a Response opposing Defendant’s Motion. ECF No. 73. Having
reviewed the relevant briefing and the applicable law, the Court DENIES Defendant’s Motion for
a New Trial and, in its discretion, DENIES both Defendant’s Motions to Reconsider. See U.S. v.
Jarman, 847 F.3d 259, 264 (5th Cir. 2017) (“This Court ‘generally review[s] the denial of a motion
to reconsider for abuse of discretion.’ ” (alteration in original) (quoting U.S. v. Rabhan, 540 F.3d
344, 346 (Sth Cir. 2008))).

BACKGROUND

On April 2, 2021, Defendant filed a pretrial Motion to Suppress (ECF No. 43) all evidence

seized in connection with the search of his vehicle on the night of his arrest—as well as any

 

' The Court denied Defendant leave to make a mid-trial Motion to Suppress because the Motion was untimely under
12(c)(3) and because Defendant waited until after the admission of the evidence to make the Motion to Suppress,
which the Court held to be “invited error.” See U.S. v. Salazar, 751 F.3d 326 (Sth Cir. 2014).

 
statements to law enforcement regarding that evidence. The Court denied the Motion in an April
9, 2021, Memorandum Opinion and Order. ECF No. 49.

On April 8, 2021, the Government provided Notice to Defense Counsel that it intended to
introduce text messages found during a Cellbrite forensic download of Defendant’s cell phone
pursuant to Federal Rule of Evidence 404(b). See ECF No. 50 at 5. The Government sought to
admit that evidence to prove Defendant’s intent to distribute the methamphetamine found during
the search of the vehicle. Jd. Defendant did not stipulate to Government’s Exhibits 102 and 103,
which contained the text messages, and reserved his right to object during trial. ECF No. 53.

During the April 21, 2021, Pretrial Conference, Defense Counsel informed the Government
and the Court that he intended to renew during trial his Motion to Suppress any evidence seized
during the search of Defendant’s vehicle and Defendant’s confession to officers. The Court
subsequently entered a Limiting Instruction and Order in Limine (ECF No. 60), which permitted
Defendant to enter a running objection to the Court’s Memorandum Opinion and Order for any
exhibits relevant to his Motion to Suppress. That Order in Limine explicitly advised Defendant
that additional motions to suppress would require a showing of “good cause” under Federal Rule
of Criminal Procedure 12(c)(3).

As the Government presented its case-in-chief, Defendant objected to the introduction of
the text messages (Government’s Exhibits 102 and 103) under Federal Rule of Evidence 404(b).
The Court admitted the exhibits over Defendant’s objection because (1) the Government provided
adequate notice to the Defendant of its intent to use the text messages; and (2) the Government
offered the messages to prove Defendant’s intent to distribute methamphetamine, not to show
action in conformity with character. See FED. R. EVID. 404(b); U.S. v. Lugo-Lopez, 833 F.3d 453,

460-61 (5th Cir. 2016).

 

 
After admitting Exhibits 102 and 103, the Court instructed the Jury that it could only
consider the evidence as proof of the Defendant’s state of mind or intent, but not as proof of other
bad acts. The Government subsequently presented Exhibits 102 and 103 to the Jury following the
Court’s ruling and limiting instruction. Defendant did not move to suppress Exhibits 102 and 103
at that time.

However, during cross-examination, Defense Counsel made an untimely Motion to
Suppress Exhibits 102 and 103 on the grounds law enforcement lacked a warrant to search
Defendant’s cell phone. The Court heard argument from Defense Counsel and the Government on
whether Defendant possessed “good cause” for the untimely Motion under Federal Rule of
Criminal Procedure 12(c)(3). Defense Counsel presented no reason or excuse for why he failed to
include his arguments about the text messages in his pre-trial Motion to Suppress, nor did he show
prejudice to his case. Accordingly, the Court declined to consider the untimely Motion.

Following a two-day trial, the Jury found Defendant guilty on all four counts of the
Indictment. See ECF No. 65. Defendant subsequently moved to set aside the verdict and for a new
trial based on the Court’s rulings on his pre-trial and mid-trial Motions to Suppress.

LEGAL STANDARD

Under Rule 33 of the Federal Rules of Criminal Procedure, a district court may grant anew
trial if the “interest of justice so requires.” FED. R. CRIM. P. 33(a). “A motion for new trial should
be denied where ‘the evidence [is] sufficient to support the Jury’s verdict if a rational Jury could
have found the essential elements of the crime beyond a reasonable doubt’.” U.S. v. Demik, No.
3:04-CR-289-H, 2005 WL 7394037, at *1 (N.D. Tex. 2005), aff'd, 489 F.3d 644 (Sth Cir. 2007).
“(Motions for new trial are not favored, and are granted only with great caution. The remedy of a

new trial is rarely used; it is warranted ‘only where there would be a miscarriage of justice’ or

 
‘where the evidence preponderates heavily against the verdict.” U.S. v. O’Keefe, 128 F.3d 885,
898 (Sth Cir. 1997) (quotations and citations omitted).

Here, Defendant’s Motion for New Trial is, in effect, two motions for reconsideration of
his earlier motions to suppress. A district court has discretion to reconsider its denial of a motion
to suppress. Jarman, 847 F.3d at 264. A motion for reconsideration can be made on only three
grounds: (1) an intervening change in controlling law that has occurred since the Court’s earlier
ruling; (2) evidence not previously available has become available; or (3) reconsideration is
necessary to correct a clear error of law or fact or prevent a manifest injustice. U.S. v. Thompson,
No. CR 14-153, 2017 WL 6325818, at *3 (E.D. La. Dec. 11, 2017), aff'd sub nom. U.S. v. Williams,
774 F. App'x 871 (Sth Cir. 2019).

ANALYSIS

Pretrial Motion to Suppress

Defendant’s Motion does not identify any intervening change in the applicable law or
produce any new evidence to support reconsideration of his pre-trial Motion to Suppress. Instead,
he argues the Court’s ruling exceeded the scope of the automobile exception because the Officer
who searched the vehicle believed he was acting under the authority of a warrant.

Defendant’s argument is irrelevant even if it were true. The Court examines what the law
objectively permitted the Officer to do in light of the information he possessed and not on the basis
of his subjective intent. See U.S. v. Hernandez, 901 F.2d 1217, 1222 (Sth Cir. 1990) (internal
citation omitted). Thus, the Court denies Defendant’s Motion for Reconsideration for the reasons
stated in the Court’s April 9, 2021, Memorandum Opinion and Order (ECF No. 49), which the

Court incorporates by reference here.

 
Mid-Trial Motion to Suppress

Defendant next argues the Court should have heard and granted his mid-trial Motion to
Suppress certain text messages law enforcement discovered on his cell phone during a forensic
download. The Court denies Defendant’s Motion for Reconsideration because (1) Defense
Counsel invited error by failing to object on suppression grounds before the Government presented
the evidence to the Jury; and, (2) even if Defendant had not invited error, he again fails to show
“good cause” for why the Court should consider the untimely filing.

Doctrine of Invited Error

“A Defendant may not complain on appeal of errors that he himself invited or provoked
the Court to commit.” See U.S. v. Salazar, 751 F.3d 326, 332 (5th Cir. 2014) (quoting U.S. v. Wells,
519 U.S. 482, 487-88 (1997). The doctrine of invited error applies only where the error can be
attributed to the actions of the defense. Jd. (citing U.S. v. Green, 272 F.3d 748, 754 (Sth Cir. 2001)).
Invited error imposes a higher standard of review than does plain error review. Jd. The Fifth Circuit
has repeatedly held that it will not reverse on the basis of invited error absent “manifest injustice.”
Id. (citing U.S. v. Pankhurst, 118 F.3d 345, 359 (Sth Cir. 1997).

Here, Defendant does not argue that he did not receive the text messages or various search
warrants during discovery. Accordingly, the Court finds Defendant knew—or should have known
as soon as he received discovery—that law enforcement searched his text messages, and that the
Government might try to introduce the fruits of that search during trial.

Further, the Court afforded Defendant numerous opportunities to raise the subject prior to
or during trial. Defendant failed to do so at any of the following intervals: (1) the Amended
Criminal Trial Scheduling Order’s deadline for pretrial motions on March 30, 2021; (2) the Court’s

extended pretrial motions deadline on April 2, 2021; (3) on April 8, 2021, when Defendant

 
received notice the Government planned to use the text messages to prove intent; (4) in his Trial
Brief (ECF No. 74), which was required by Paragraph 26 of the Amended Scheduling Order (ECF
No. 39); (5) after receiving the Government’s Trial Brief on April 15, 2021, in which the
Government again stated that it intended to use the text messages (ECF No. 50 at 5); (6) during
the April 21, 2021, Pretrial Conference when the Court requested to hear any remaining pretrial
motions, untimely or otherwise; (7) after voir dire, when the Court asked the Parties if any
remaining motions required adjudication before the Jury entered the Courtroom; or (8) anytime
during the Government’s case-in-chief before it presented the evidence to the Jury.

Instead—with exhibits noticed, adjudicated, admitted, and the Court having explained the
standards for untimely motions to suppress under Rule 12(c)(3) in a written Order (ECF No. 60)—
Defendant sat on his hands, did nothing, and invited error while the Government presented the text
messages to the Jury. See Green, 272 F.3d at 754.

Failure to Show “Good Cause”

However, even if the doctrine of invited error does not apply, Federal Rule of Criminal
Procedure 12(b)(3) obliges parties to raise a suppression arguments “by pretrial motion if the basis
for the motion is then reasonably available and the motion can be determined without a trial on the
merits.” A motion to suppress is untimely if it is filed after the pretrial motions deadline in the
Court’s criminal trial scheduling order or—where the Court does not enter a scheduling order—
before trial. FED. R. CRIM. P. 12(c)(1). The Court may consider an untimely motion to suppress
only upon a showing of good cause, which requires the movant show both cause and prejudice.
See Williams, 774 Fed.Appx. at 876-78 (citing U.S. v. Fry, 792 F.3d 792 F.3d 884, 888 (8th

Cir.2015)).

 
Defendant did not show good cause for why the Court should consider his untimely motion
during trial—nor can he do so now. Again, Defendant knew—or should have known—about the
disputed evidence as soon as he received discovery. However, Defendant failed to raise the issue
in his pre-trial Motion to Suppress or at any of the numerous intervals prior to trial, and proffered
no excuse for this failure. See discussion supra at 5-6. Still, Defendant waited until the Jury had
already seen Exhibits 102 and 103 to make his Motion. For these reasons, the Court—in its
discretion—denies Defendant’s Motion to Reconsider because his Motion to Suppress was
untimely under Rule 12(c)(1), and Defendant has not shown good cause under Rule 12(c)(3).

Further, the Court’s decision did not prejudice the Defendant’s case. First, the Court
admitted the evidence for the limited purpose of proving intent and provided strict limiting
instructions to the Jury. The Jury is presumed to have followed those instructions in its
deliberations. See U.S. v. Cessa, 785 F.3d 165, 183 (5th Cir. 2015) (citing Zafiro v. U.S., 506 U.S.
534, 540 (1993)). Second, Even if the Court heard the untimely Motion, granted it, and barred
introduction of Exhibits 102 and 103 under the exclusionary rule, it would not have affected the
outcome of the proceedings.” . See U.S. v. Vasquez, 899 F.3d 363, 373 (Sth Cir. 2018) (citing U.S.
v. Olano, 507 U.S. 725, 734 (1993)). During trial, the Government presented substantial evidence
of Defendant’s intent to distribute the methamphetamine he possessed on November 13, 2020, in
addition to the text messages, including (1) testimony by DEA Task Force Officer Randy Mincher
that the quantity of methamphetamine in Defendant’s vehicle was consistent with distribution, not

personal use,? and (2) testimony by DEA Task Force Officer Jeremy Hoffman that Defendant

 

2 Though Defendant failed to brief the issue in his pre-trial Motion to Suppress (ECF No. 40), his Trial Brief (ECF
No. 74), his mid-trial Motion to Suppress, or in the Motion before the Court (ECF No. 71), the Court was at all
times aware of the Supreme Court’s holding in Riley v. California, 573 U.S. 373, 401 (2014) (“Our holding, of
course, is not that the information on a cell phone is immune from search; it is instead that a warrant is generally
required before such a search, even when a cell phone is seized incident to arrest”).

3 See U.S. v. Washington, 44 F.3d 1271, 1283 (Sth Cir.1995) (citations omitted) (The Fifth Circuit has found it
“well-established that an experienced narcotics agent may testify about the significance of certain conduct or

7

 
confessed to possessing the methamphetamine and also had $3,821.00 in cash in his wallet despite
being unemployed since January 2020.* Accordingly, any error in denying Defendant’s untimely
Motion did not affect his “substantial rights” because it did not affect the outcome of the district
court proceedings. See Vasquez, 363 F.3d at 373.
Standard of Review

The Court acknowledges the 2014 Amendment to Federal Rule of Criminal Procedure
12(c) and the Advisory Committee Notes accompanying that Amendment clarify that Rule 12
recognizes the traditional distinction between forfeiture of a claim and waiver of same. See id. As
a result, the Court’s decision on Defendant’s untimely Motion could be subject to plain error
review on appeal. Id.°

The Defendant bears the burden of proving plain error. /d. (citing U.S. v. Dominguez
Benitez, U.S. 74, 82 (2004)). “To do so, he must prove an error that was “clear or obvious, rather
than subject to reasonable dispute.” Jd. (citing Puckett v. U.S., 556 U.S. 129, 135 (2009)). “The
error must affect his ‘substantial rights, in which the ordinary case means he must demonstrate that
it affected the outcome of the district court proceedings’.” Jd. (internal citations and punctuation
omitted). Even if Defendant can make these showings, the Court of Appeals has “discretion to
remedy the error—discretion which ought to be exercised only if the error ‘seriously affect[s] the
fairness, integrity, or public reputation of judicial proceedings’.” /d. (internal citations and

punctuation omitted).

 

methods of operation unique to the drug distribution business, as such testimony often is helpful in assisting the trier
of fact understand the evidence”).

4 See U.S. v. Penny, 60 F.3d 1257, 1263 (7th Cir. 1995) (“Evidence of unexplained wealth is probative and therefore
admissible if it ‘creates a reasonable inference of the defendant’s involvement in the drug conspiracy or
trafficking.’”)

5 The Court is perplexed that Rule 12(c)(3) precludes it from considering an untimely Motion to Suppress without a
showing of “good cause,” yet the Court of Appeals may review the merits of suppression without the benefit of the
factfinding at the District Court level.

 
Here, the Court’s decision on the untimely Motion did not affect Defendant’s substantial
rights. As a result, any error would be harmless. See discussion supra at 7-8; see also U.S. v. Hall,
500 F.3d 439, 444 (Sth Cir. 2007) (“The erroneous introduction of cumulative evidence was
harmless error”). However, even if the Court of Appeals finds “plain error,” it should decline to
exercise its discretion to correct it. The Sixth Circuit also reviews untimely motions under Rule
12(c)(3) for plain error, and has held that the standard “discourages deleterious defense practices.”
See U.S. v. Soto, 794 F.3d 635, 652-56 (6th Cir. 2015)(“we do not treat the failure to file a motion
as a waiver unless the circumstances of the case indicate that the defendant intentionally
relinquished a known right”).

In U.S. v. Soto, a Sixth Circuit panel opined that where there is evidence a defense attorney
sat “silently by,” allowed the Government to present the evidence to the Jury with full knowledge
of the error, and then “ambush[es]” the Government with an untimely motion to suppress, then the
Court of Appeals should decline to exercise its discretion to correct any error. Jd. at 656. Here,
Defense Counsel did exactly that, and review or correction of any plain error in this case would
encourage other attorneys to engage in similar deleterious practices.

CONCLUSION

Defendant’s Motions to Reconsider are DENIED for the reasons stated above. Having
denied those motions, the Court FINDS no additional grounds that would support a new trial and
DENIES Defendant’s Motion. See O’Keefe, 128 F.3d at 898 (quotations and citations omitted).

SO ORDERED.

June <3 , 2021

 

MATTHEW J KACSMARYK
ED STATES DISTRICT JUDGE
